PER CURIAM.
Judgment modified, so as to proyi¿¡e for the execution and delivery to plaintiff of a proper deed, conveying to it in fee simpje the premises .described in said judgment, free from au incumbrances, except the rights of the public, or of any persons, to use that branch of the Longwood Road that now runs directly before defendant Oussani’s house to the Duck farm as a road or right of way, provided any such rights exist, and, as thus modified, affirm*1112ed, without costs. See, also, 153 App. Div. 913, 138 N. Y. Supp. 1110.
HIRSCHBERG, J., not voting.